Case 2:20-cv-00281-JRG Document 153 Filed 06/09/21 Page 1 of 10 PageID #: 6776




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION


KAIFI LLC
                  Plaintiff,

      v.                                Case No. 2:20-cv-281-JRG

                                        JURY TRIAL DEMANDED

                                        Honorable Rodney Gilstrap

T-MOBILE US, INC. and
T-MOBILE USA, INC.,

                  T-Mobile.



   PLAINTIFF KAIFI LLC’S OPPOSED MOTION FOR PROTECTIVE ORDER RE
          PRIVILEGED COMMUNICATIONS IN AT&T LITIGATION
Case 2:20-cv-00281-JRG Document 153 Filed 06/09/21 Page 2 of 10 PageID #: 6777




   I.       INTRODUCTION

         Plaintiff KAIFI LLC seeks a protective order confirming that it is not required to log

privileged communications and work product involving its litigation counsel during the pendency

of the separate and resolved KAIFI LLC v. AT&T litigation in a privilege log for this litigation.

         This Court issued an order in the AT&T litigation holding that “the parties are not required

to identify on a privilege log any documents or information withheld as privileged, including but

not limited to attorney-client communications or attorney work product, that were created on or

after the filing of the Complaint (Dkt. No. 1), which was made on April 26, 2019.” KAIFI LLC v.

AT&T Inc., et al., Case No. 2:19-CV-00138, ECF No. 34 at 11 (Nov. 8, 2019). Despite this prior

Order, T-Mobile has taken the position that KAIFI must log attorney-client communications and

work product associated with KAIFI’s prosecution of the AT&T case. According to T-Mobile, the

Court’s order on this issue in the AT&T case does not apply to T-Mobile.

         T-Mobile’s insistence that KAIFI provide a privilege log for the thousands of attorney-

client communications and work product documents created during the pendency of the AT&T

case is unreasonable. It would be unduly burdensome to require KAIFI to individually log these

documents. Moreover, T-Mobile has not provided (and cannot provide) any legitimate reason why

forcing KAIFI to create such a log would help T-Mobile prepare its defense to the claims in this

case. Accordingly, KAIFI respectfully requests that this Court enter a protective order confirming

that KAIFI is not required to log documents and communications involving its litigation counsel

during the pendency of the AT&T litigation.

   II.      FACTUAL BACKGROUND

         On April 26, 2019, KAIFI filed a complaint against AT&T in this Court for patent

infringement. See KAIFI LLC v. AT&T Inc., et al., Case No. 2:19-CV-00138, ECF No. 1. On




                                                  1
Case 2:20-cv-00281-JRG Document 153 Filed 06/09/21 Page 3 of 10 PageID #: 6778




November 8, 2019, this Court entered a Discovery Order in that action, which addressed the issue

of privilege logs. Id., ECF No. 34 (Nov. 8, 2019). The AT&T Discovery Order expressly stated

that the parties would not be required to log privileged communications or work product created

after the case was filed and during the pendency of the litigation. Id. at 11. KAIFI and AT&T

ultimately reached a settlement, and the AT&T case was dismissed on August 8, 2020.

       KAIFI initiated this suit against T-Mobile on August 28, 2020. On December 15, 2020,

this Court entered a Discovery Order that mirrored the order from the AT&T case, and which

expressly stated that the parties would not be required to log privileged communications or work

product created during the pendency of this litigation. ECF No. 72 at 10. On April 21, 2021, the

parties exchanged non-ESI privilege logs. During a subsequent meet and confer, T-Mobile

inquired as to why KAIFI did not include any communications or work product for the time period

during the pendency of the AT&T case. KAIFI explained that communications and work product

involving litigation counsel were not included because (1) this Court’s Discovery Order in the

AT&T case addressed this issue and determined that KAIFI was not required to log them, (2)

privileged communications and work product pertaining to the AT&T litigation are (at most)

marginally relevant to the T-Mobile case, and (3) it would be unduly burdensome for KAIFI to log

such documents and serve no legitimate purpose in helping T-Mobile prepare its case.

       While T-Mobile has since agreed that KAIFI need not log communications or work product

that relate “solely to the AT&T litigation,” T-Mobile has taken the position that “a document would

constitute ‘work product’ related solely to the AT&T litigation only if it were a draft of a document

subsequently filed or served in the AT&T litigation.” Ex. 1 at 2 (emphasis added). T-Mobile’s

position is unreasonable, as it would require KAIFI to go through each privileged document to

assess whether it was ultimately filed or served, or whether it was created for internal use only




                                                 2
Case 2:20-cv-00281-JRG Document 153 Filed 06/09/21 Page 4 of 10 PageID #: 6779




(e.g., memoranda, case planning, deposition outlines, etc.). This exercise would serve no purpose,

as the definition of work product is not limited to drafts of documents that are ultimately filed or

served on an opposing party. T-Mobile has also insisted that KAIFI log any communications or

work product that include “any entity besides KAIFI or its litigation counsel.” Id. Once again, T-

Mobile’s proposal is unreasonable because it requires logging numerous, standard documents

involving experts, consultants, or vendors that do not negate the privilege.

          Because the parties were unable to reach agreement, KAIFI files this Motion requesting

that the Court confirm that it need not log communications and work product involving litigation

counsel during the pendency of the AT&T case (i.e., from April 26, 2019, to August 8, 2020).

   III.      LEGAL STANDARD

          The Federal Rules of Civil Procedure limit discovery to “any nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P.

26(b)(1). Documents not relevant to any claim or defense lie beyond the scope of permissible

discovery. Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 818 (5th Cir. 2004); Merrill v.

Waffle House, Inc., 227 F.R.D. 467, 470–71 (N.D. Tex. 2005); MetroPCS v. Thomas, 327 F.R.D.

600, 609–11 (N.D. Tex. 2018). Courts must “limit the frequency or extent of discovery” if the

burden or expense of the proposed discovery outweighs its likely benefit, considering the needs of

the case, the amount in controversy, the parties’ resources, the importance of the issues at stake in

the action, and the importance of the discovery in resolving the issues. Fed. R. Civ. P. 26(b).

          Rule 26(c) authorizes a court to issue a protective order “to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense[.]” Fed. R. Civ. P. 26(c)(1).

A protective order requires a showing of good cause and a specific need for protection. Fed. R.

Civ. P. 26(c); United States v. Garrett, 571 F.2d 1323, 1326 n.3 (5th Cir. 1978). “Under [the Rule




                                                   3
Case 2:20-cv-00281-JRG Document 153 Filed 06/09/21 Page 5 of 10 PageID #: 6780




26(c)] balancing standard, the district judge must compare the hardship to the party against whom

discovery is sought against the probative value of the information to the other party.” Cazorla v.

Koch Foods of Mississippi, L.L.C., 838 F.3d 540, 555 (5th Cir. 2016). In appropriate

circumstances, a court may issue an appropriate protective order “forbidding the disclosure or

discovery[.]” Fed. R. Civ. P. 26(c)(1)(A). The court has broad discretion in determining whether

to grant such a motion. See Pauls v. Prudential Ins. Co. of Am., No. 3:16-cv-2116-M-BN, 2016

WL 6397564, at *3 (N.D. Tex. Oct. 28, 2016) (citing Harris v. Amoco Prod. Co., 768 F.2d 669,

684 (5th Cir. 1985)).

   IV.      ARGUMENT

            A. Good Cause Exists to Issue a Protective Order.

         While privilege logs typically identify each document, courts have “discretion to permit

less detailed disclosure in appropriate cases.” Manufacturers Collection Co., LLC v. Precision

Airmotive, LLC, No. 3:12-CV-853-L, 2014 WL 2558888, at *3 (N.D. Tex. June 6, 2014). “[I]n

appropriate circumstances, the court may permit the holder of withheld documents to provide

summaries of the documents by category or otherwise to limit the extent of his disclosure.” Id.

“This would certainly be the case if (a) a document-by-document listing would be unduly

burdensome and (b) the additional information to be gleaned from a more detailed log would be

of no material benefit to the discovering party in assessing” the privilege claim. Id.

         For example, in S.E.C. v. Thrasher, where defense “counsel [had already] represent[ed]

that all of the documents in question reflect communications between defense attorneys and that

all of these documents have been kept in confidence,” the court held that “[t]he only additional

information that may be pertinent to the Commission’s evaluation of the privilege claims” would

be: “(1) an identification of the time period encompassed by the withheld documents; (2) a listing




                                                 4
Case 2:20-cv-00281-JRG Document 153 Filed 06/09/21 Page 6 of 10 PageID #: 6781




of the individuals who were authors or addressees or were copied on the documents; [and] (3) a

representation by counsel as to whether all of the documents either (a) were prepared to assist in

anticipated or pending litigation or (b) contain information reflecting communications between (i)

counsel or counsel's representatives and (ii) the client or the client's representatives, for the purpose

of facilitating the rendition of legal services to the client.” Thrasher, 1996 WL 125661, at *1.

        Here, KAIFI has already informed T-Mobile that it is aware of at least 4,000 emails that

constitute privileged communications between KAIFI and its litigation counsel during the

pendency of the AT&T case. Requiring KAIFI to review and log each of these documents would

result in undue burden. See Manufacturers Collection Co., 2014 WL 255888, at *3 (“defendant

represents without dispute that the files in question are extremely voluminous and plausibly asserts

that a document-by-document listing would be a long and fairly expensive project for counsel to

undertake”) (quoting Thrasher, 1996 WL 125661, at *1).

        Moreover, the Court’s Discovery Orders in both the prior AT&T case and this case

implicitly acknowledge the burden associated with logging every communication with litigation

counsel after a complaint is filed. By limiting privilege logs to pre-filing communications, the

Court’s Discovery Orders save the parties the tedious and time-consuming burden of logging

clearly privileged communications with litigation counsel. It would not make any sense to require

KAIFI to log AT&T litigation communications and documents in this case—where they have only

tangential relevance (at most)—when the Court did not require such logging in the AT&T case

where the documents were directly relevant. 1 KAIFI is simply asking that, for the same reasons it




1
  T-Mobile’s request is akin to KAIFI serving a subpoena on AT&T seeking all documents
related to the prior AT&T litigation, and then insisting that AT&T serve a privilege log for all
communications and work product with litigation counsel. T-Mobile’s counsel (which was also
AT&T’s counsel) would undoubtedly object on the same grounds KAIFI objects here.

                                                   5
Case 2:20-cv-00281-JRG Document 153 Filed 06/09/21 Page 7 of 10 PageID #: 6782




was not required to log the at-issue documents during the AT&T litigation, the Court should

similarly not require KAIFI to log those identical documents here.

        While the burden to KAIFI is clear, T-Mobile has not articulated why a document-by-

document log is necessary or how such a log will help it “test” the privilege. See Ex. 1 at 1. In fact,

T-Mobile has not argued that the at-issue documents are even relevant to this litigation and cannot

credibly do so. The AT&T litigation involved claims against an entirely different party. T-Mobile

was not a party to that litigation, and documents exchanged therein are not relevant to the question

of whether T-Mobile is liable to KAIFI for patent infringement here. As there is no real benefit to

T-Mobile to require that KAIFI individually log each and every one of these documents, KAIFI

should not be required to do so. See Thrasher, 1996 WL 125661, at *2 (“the Commission makes

no effort to explain what benefit it will gain from a detailed document-by-document log” and

“offers no suggestions as to why it might need the requested details in order to determine whether

the work-product rule or the attorney-client privilege is likely to be applicable to some or all of the

withheld documents” but, rather, “all that it argues is that it is entitled to such a log”).

            B. T-Mobile’s Proposed “Compromise” is Unworkable

        T-Mobile’s proposed compromise—i.e., that KAIFI need not log documents that “related

solely to the AT&T case” and that were not “shared by or with any entity besides KAIFI or its

litigation counsel”—does not resolve the burden or proportionality issues.

        First, T-Mobile’s definition of whether a document relates solely to the AT&T case is

arbitrary. For example, T-Mobile claims that “a document would constitute ‘work product’ related

solely to the AT&T litigation only if it were a draft of a document subsequently filed or served in

the AT&T litigation.” Ex. 1 at 2. On its face, this definition excludes numerous categories of

clearly privileged documents. Parties to litigation frequently exchange privileged documents and




                                                   6
Case 2:20-cv-00281-JRG Document 153 Filed 06/09/21 Page 8 of 10 PageID #: 6783




correspondence with their litigation counsel that do not fit the definition of a “draft of a document

subsequently filed or served.” For example, a substantial part of legal representation includes

preparing analyses, written correspondence and advice, legal memoranda, research, deposition and

discovery plans/outlines—none of which are “filed or served” and would thus fall outside of T-

Mobile’s proposal. Moreover, the process of determining whether a particular piece of work

product fits T-Mobile’s arbitrarily narrow definition would require KAIFI to perform a detailed

and individualized analysis of thousands of documents and would thus result in the same undue

burden required to log each of those documents individually.

        Second, T-Mobile’s proposal that KAIFI log any documents or communications that were

“shared by or with any entity besides KAIFI or its litigation counsel” is also unreasonable. Parties

and their litigation counsel often communicate with third parties without waiving the attorney-

client privilege. For example, litigation counsel frequently retains various third parties such as

expert witnesses, trial consultants, discovery and e-discovery vendors, trial graphics teams, and

other vendors to assist in counsel’s representation of their client. Requiring KAIFI to log every

communication with each and every third party retained in connection with the AT&T litigation

would be extremely time consuming. Additionally, T-Mobile has not provided any explanation as

to why including these documents on a privilege log would benefit discovery in this litigation.

Accordingly, as the hardship to KAIFI here greatly exceeds any probative value to T-Mobile,

KAIFI should not be required to log these documents. See Cazorla, 838 F.3d at 555.

   V.      CONCLUSION

        For the foregoing reasons, KAIFI respectfully requests that the Court issue a protective

order clarifying that KAIFI is not required to log privileged communications with outside litigation

counsel during the pendency of the AT&T litigation.




                                                 7
Case 2:20-cv-00281-JRG Document 153 Filed 06/09/21 Page 9 of 10 PageID #: 6784




Dated: June 9, 2021.                Respectfully submitted,

                                    /s/ Robert Christopher Bunt

                                    Enoch H. Liang
                                    Cal. Bar No. 212324 (admitted in E.D. Texas)
                                    Michael J. Song
                                    Cal. Bar No. 243675 (admitted in E.D. Texas)
                                    LTL ATTORNEYS LLP
                                    300 S. Grand Ave., 14th Fl.
                                    Los Angeles, California 90071
                                    Telephone: (213) 612-8900
                                    Facsimile: (213) 612-3773
                                    Email: enoch.liang@ltlattorneys.com
                                    Email: michael.song@ltlattorneys.com

                                    Robert Christopher Bunt
                                    Texas Bar No. 00787165
                                    PARKER, BUNT & AINSWORTH PC
                                    100 E. Ferguson St., Suite 418
                                    Tyler, Texas 75702
                                    Telephone: (903) 531-3535
                                    Email: rcbunt@pbatyler.com

                                    Jason Sheasby
                                    Cal. Bar No. 205455 (admitted PHV)
                                    IRELL & MANELLA, LLP
                                    1800 Avenue of the Stars, Suite 900 Los
                                    Angeles, CA 90067
                                    Telephone: (310) 277-1010
                                    Facsimile: (310) 203-7199
                                    Email: jsheasby@irell.com

                                    Andrew Y. Choung
                                    Cal. Bar No. 203192 (admitted in E.D. Texas)
                                    Nixon Peabody LLP
                                    300 South Grand Avenue, Suite 4100
                                    Los Angeles, CA 90071-3151
                                    213-629-6166
                                    213-629-6011 Facsimile
                                    achoung@nixonpeabody.com

                                    Attorneys for Plaintiff KAIFI LLC




                                       8
Case 2:20-cv-00281-JRG Document 153 Filed 06/09/21 Page 10 of 10 PageID #: 6785




                                 CERTIFICATE OF SERVICE

         I certify that the foregoing document was filed electronically on June 9, 2021 pursuant

  to Local Rule CV-5(a) and has been served on all counsel who have consented to electronic

  service. Any other counsel of record will be served by first class U.S. mail on this same date.

                                              /s/ Robert Christopher Bunt
                                              ROBERT CHRISTOPHER BUNT

                              CERTIFICATE OF CONFERENCE

        Pursuant to Local Rule CV-7(h), the undersigned, Michael Song and Rebecca Carson

 meet and conferred Paul Kremer and Tom Gorham on May 14, 2021 regarding the above

 referenced motion. T-Mobile is opposed to the relief KAIFI is requesting and the parties are at

 an impasse.

                                             /s/Robert Christopher Bunt
                                             ROBERT CHRISTOPHER BUNT




                                                 9
